Case 19-01300-5-JNC       Doc 316 Filed 10/01/19 Entered 10/01/19 11:28:01            Page 1 of 8

 SO ORDERED.

 SIGNED this 1 day of October, 2019.




                                             _____________________________________________
                                             Joseph N. Callaway
                                             United States Bankruptcy Judge
  ___________________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

  IN RE:
                                                         Case No. 19-01300-5-JNC
  CAH ACQUISITION COMPANY 6, LLC
  d/b/a I-70 COMMUNITY HOSPITAL,                         Chapter 11

                               Debtor.


  THOMAS W. WALDREP, JR., as Chapter
  11 Trustee for CAH ACQUISITION
  COMPANY 6, LLC d/b/a I-70
  COMMUNITY HOSPITAL,                                    Adv. Pro. No. 19-00104-5-JNC

                               Plaintiff,

  v.

  GTR SOURCE LLC,

                               Defendant.


               ORDER APPROVING COMPROMISE AND SETTLEMENT

        Upon the Motion for Approval of Compromise and Settlement (the “9019 Motion”) [Dkt.

 No. 9] filed by Thomas W. Waldrep, Jr. as Chapter 11 Trustee (the “Trustee), wherein the Trustee



                                                1
Case 19-01300-5-JNC        Doc 316 Filed 10/01/19 Entered 10/01/19 11:28:01                 Page 2 of 8




 sought, pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure, entry of an Order

 approving the proposed compromise and settlement of claims asserted by the Trustee on behalf of

 the above-captioned debtor (the “Debtor”) against GTR Source LLC (the “Defendant,” together

 with the Trustee, the “Parties”) concerning the 548 Transfers and 549 Transfer (as defined below)

 more specifically detailed in the Complaint; and due and sufficient notice of the Motion having

 been given; and the Court having jurisdiction to consider the Motion and the relief requested

 therein; and no objections or responses having been filed regarding the Motion; and the Court,

 having reviewed the Motion and, after due deliberation, it appearing that the relief requested by

 the Motion is in the best interest of the Debtor’s estate, the Debtor’s creditors, and other parties in

 interest, the Court hereby finds and concludes as follows:

                                           Findings of Fact

        1.      On March 21, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

 relief under chapter 11 of the Bankruptcy Code, 11 U.S.C. §§ 101 et seq.

        2.      On March 29, 2019, the Court entered an Order approving the appointment of the

 Trustee as Chapter 11 trustee for the Debtor.

        3.      Since his appointment, the Trustee has administered the estate of the Debtor as well

 as six other affiliated debtors in bankruptcy cases currently pending before this Court (collectively,

 the “Affiliated Debtors”). See Order Directing Joint Administration of Chapter 11 Cases, Case

 No. 19-7300 [Dkt. No. 75].

        4.      The Debtor operates I-70 Community Hospital (“I-70”), a for-profit, Critical

 Access Hospital located in Sweet Springs, Missouri.




                                                   2
Case 19-01300-5-JNC        Doc 316 Filed 10/01/19 Entered 10/01/19 11:28:01               Page 3 of 8




        5.      Prior to the Petition Date, I-70 provided acute care, swing bed, emergency

 medicine, radiology, physical rehabilitation, laboratory, and related outpatient ancillary services

 to residents in Sweet Springs and the surrounding communities.

        6.      Upon information and belief, the Debtor is currently owned by HMC/CAH

 Consolidated, Inc. (“HMC”) (20% interest) and Health Acquisition Company, LLC (“HAC,” and

 together with HMC, the “Owners”) (80% interest).

        7.      On June 25, 2019, the Trustee filed the Complaint for Avoidance and Recovery of

 Preferential Transfers, Fraudulent Transfers, and Post-petition Transfers (the “Complaint”) [Dkt.

 No. 1] against the Defendant on the Debtor’s behalf.

        8.      The Complaint alleged that the Defendant was the recipient of $23,998.00 in

 avoidable fraudulent transfers pursuant to Section 548 of the Bankruptcy Code (the “548

 Transfers”); alternatively, the 548 Transfers were also avoidable as preferences pursuant to Section

 547 of the Bankruptcy Code; and the Defendant was the recipient of $71,545.85 from an avoidable,

 unauthorized post-petition transfer pursuant to Section 549 of the Bankruptcy Code (the “549

 Transfer”).

        9.      Through the Complaint, the Trustee sought the avoidance and recovery of the 548

 Transfers and the 549 Transfer pursuant to Section 550 of the Bankruptcy Code, as well as the

 preservation of any avoided liens for the benefit of the Debtor’s estate pursuant to Section 551 of

 the Bankruptcy Code.

        10.     Subsequent to the filing of the Complaint, the Trustee and the Defendant filed the

 Joint Motion for Entry of Agreed Order Granting Extension of Time to Respond to Complaint (the

 “Joint Extension Motion”) [Dkt. No. 4] on July 22, 2019 and the Second Joint Motion for Entry of

 Agreed Order Granting Extension of Time to Respond to Complaint (the “Second Joint Extension




                                                  3
Case 19-01300-5-JNC          Doc 316 Filed 10/01/19 Entered 10/01/19 11:28:01                    Page 4 of 8




 Motion”) [Dkt. No. 6] on August 23, 2019. As stated in the Second Joint Extension Motion, the

 Trustee and Defendant were pursuing potential settlement options in lieu of litigation.

     I.         Terms of the Compromise and Settlement

          11.      In order to resolve the Trustee’s claims and avoid the expense and delay attendant

 to the litigation of this adversary proceeding, and as a result of good faith, arms-length negotiations

 between the Parties, the Parties have agreed to resolve the Trustee’s claims on the terms set forth

 in the 9019 Motion.

          12.      The terms of the compromise and settlement (the “Settlement”) are as follows:

                   a.     The Defendant shall, no later than three (3) business days after the entry of
          this Order, remit to the Trustee the total sum of $87,553.91 for the benefit of the Debtor’s
          estate (the “Settlement Payment”). The sum of $71,053.91 shall be allocated in satisfaction
          of the 549 Transfer, and the sum of $16,500.00 shall be allocated in satisfaction of the 548
          Transfers.

                 b.      The Defendant shall have an allowed general unsecured claim pursuant to
          Section 502(h) of the Bankruptcy Code in the Debtor’s case in the amount of the Settlement
          Payment.

                  c.       The remittance of the Settlement Payment shall be deemed to fully and
          finally satisfy the Trustee’s claims asserted against the Defendant in the Complaint, and
          the Defendant shall be forever released of all liability related to such claims.

                 d.      Within two (2) business days of receipt of the Settlement Payment, the
          Trustee shall move the Court to dismiss the Complaint, with prejudice.

                  e.      Except as set forth above, neither of the Parties will be deemed to waive, or
          be prejudiced from asserting, any future claim arising from facts or circumstances unrelated
          to the allegations of the Complaint.

                                           Conclusions of Law

          13.      Bankruptcy Rule 9019(a) provides that “[o]n motion by the trustee and after notice

 and a hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. Pro.


 1
  The amount garnished from the Debtor’s account was $71,545.85. The garnishing New York City Marshal (the
 “Marshal”) retained $491.94 as a fee and the Defendant received the remaining $71,053.91. The Marshal has
 already returned his fee to the Trustee for the benefit of the Debtor’s estate.


                                                      4
Case 19-01300-5-JNC         Doc 316 Filed 10/01/19 Entered 10/01/19 11:28:01                Page 5 of 8




 9019(a). Before approving a settlement under Bankruptcy Rule 9019, a court must determine that

 the proposed settlement is in the best interests of the debtor’s estate. St. Paul Fire & Marine Ins.

 Co. v. Vaughn, 779 F.2d 1003, 1010 (4th Cir. 1985) (upholding bankruptcy court’s approval of

 settlement because it was “in the best interests of the estate as a whole”); In re Babb, Case No. 06-

 03003, 2009 Bankr. LEXIS 131, at *7 (Bankr. E.D.N.C. Jan. 26, 2009) (“[T]he court must consider

 the probability of success in litigation and assess the wisdom of the proposed compromise in

 determining whether the compromise is fair and equitable and in the best interests of the estate.”).

          14.    The United States Supreme Court has stated that, in determining the fairness of a

 compromise, a judge should:

          [F]orm an educated estimate of the complexity, expense and likely duration of
          such litigation, the possible difficulties of collecting on any judgment which might
          be obtained, and all other factors relevant to a full and fair assessment of the
          wisdom of the proposed compromise. Basic to this process in every instance, of
          course, is the need to compare the terms of the compromise with the likely rewards
          of the litigation.

 Protective Committee for Independent Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390

 U.S. 414, 424-25 (1968). Courts within the Fourth Circuit applying the TMT Trailer case in the

 context of evaluating a settlement pursuant to Bankruptcy Rule 9019(a) have identified several

 factors to be considered, including the probability of success in litigation, the complexity of the

 litigation involved and the expense, inconvenience and delay attending it, and the interest of the

 creditors. Crawford v. CIT Group/Commercial Servs., Inc. et al. (In re Southern Hosiery Mill,

 Inc.), Case No. 07-50997, Adv. Pro. No. 09-5042, 2012 Bankr. LEXIS 802, at *4 (Bankr.

 W.D.N.C. Jan. 26, 2012); Maloy et al. v. Sigmon et al. (In re Maloy), Case No. 07-30813, 2009

 Bankr. LEXIS 4010, at *10-11 (Bankr. W.D.N.C. Dec. 7, 2009); Babb, 2009 Bankr. LEXIS 131,

 at *7.




                                                    5
Case 19-01300-5-JNC        Doc 316 Filed 10/01/19 Entered 10/01/19 11:28:01                  Page 6 of 8




        15.     As courts have noted, it is not for the bankruptcy court “‘to decide the numerous

 questions of law and fact [presented] but rather to canvass the issues and see whether the settlement

 fall[s] below the lowest point in the range of reasonableness.’” Maloy v. Sigmon, 2009 Bankr.

 LEXIS 4010, at *11 (citations omitted); see also Crawford v. CIT Group, 2012 Bankr. LEXIS 802,

 at *5; Flinn et al. v. FMC Corp. and Local 9 Textile Workers Union of Am., AFL-CIO, 528 F.2d

 1169, 1172-73 (4th Cir. 1975).

        16.       The Court concludes the Settlement is fair and equitable, in the best interests of

 the Debtor’s estate, and avoids the significant costs, expenses, and time involved in further

 litigation of the Trustee’s claims asserted against the Defendant. If allowed, the Settlement would

 resolve claims valued by the Trustee at $95,543.85 for $87,553.91, a discount of $7,498.00 (the

 “Discount”) after accounting for the fee returned by the Marshal.

        17.     The Court recognizes that this discount is likely far below the administrative and

 litigation costs that would be incurred by the Debtor’s estate by further litigation. In short, the

 Debtor’s estate is obtaining a greater benefit through the Settlement than it would if such

 Settlement did not occur at this juncture, and therefore, the Settlement is reasonable.

        NOW, based upon the 9019 Motion and the record before the Court with respect to the

 9019 Motion, and good cause appearing therefor,

        IT IS ORDERED, ADJUDTED AND DECREED as follows:

        A.      The Motion is GRANTED and the findings and conclusions of law above are

 incorporated herein by reference;

        B.      The Trustee’s proposed Settlement is hereby APPROVED;

        C.      No later than three (3) business days after the entry of this Order, the Defendant

 shall remit to the Trustee the Settlement Payment for the benefit of the Debtor’s estate.




                                                  6
Case 19-01300-5-JNC        Doc 316 Filed 10/01/19 Entered 10/01/19 11:28:01                 Page 7 of 8




        D.      The sum of $71,053.91 shall be allocated in satisfaction of the 549 Transfer;

        E.      The sum of $16,500.00 shall be allocated in satisfaction of the 548 Transfers;

        F.      The Defendant shall hereby have an allowed general unsecured claim pursuant to

 Section 502(h) of the Bankruptcy Code in this Debtor’s case in the amount of the Settlement

 Payment;

        G.      The remittance of the Settlement Payment shall be deemed to fully and finally

 satisfy the Trustee’s claims asserted against the Defendant in the Complaint, and the Defendant

 shall be forever released of all liability related to such claims and all claims that could have been

 asserted in the Complaint;

        H.      Within (2) business days of receipt of the Settlement Payment, the Trustee is

 ordered to move to dismiss the Complaint, with prejudice.

        I.      Except as set forth above, neither of the Parties will be deemed to waive, or be

 prejudiced from asserting, any future claim arising from facts or circumstances unrelated to the

 allegations of, or that could have been asserted in, the Complaint;

        J.      The Parties are hereby authorized to take all actions necessary to implement the

 terms of this Order;

        K.      The failure to include any specific provisions of the Settlement in this Order shall

 not diminish or impair the effectiveness of such provisions, it being the intent of the Court that the

 parties be authorized to perform under this Order with respect to the Settlement in its entirety;

        L.      The Court shall retain jurisdiction to enforce the terms of the Settlement; and

        M.      Within one (1) business day of the date on which this Order is entered, the Trustee

 shall serve counsel for the Defendant with this Order through ordinary first-class mail as well as

 by electronic mail.




                                                   7
Case 19-01300-5-JNC   Doc 316 Filed 10/01/19 Entered 10/01/19 11:28:01   Page 8 of 8




                             --END OF DOCUMENT--




                                        8
